                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 1 of 7




                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                   MIAMI DIVISION

       In re:
                                                                                                       Case No.: 18-14149-RAM
       DEMERX, INC.,
                                                                                                       Chapter 11
             Debtor.
       _____________________________/

                                   DEBTOR’S MOTION FOR CRAMDOWN IN
                               CONNECTION WITH PREPETITION SHAREHOLDERS

                  The above captioned debtor and debtor-in-possession, DemeRx, Inc. (“DemeRx” or

       “Debtor”), by and through its undersigned counsel and pursuant to 11 U.S.C. §§ 1126 and 1129,

       files this motion (“Motion”) for cramdown in connection with the Debtor’s prepetition

       shareholders, and in support thereof, respectfully states:

                                                               BACKGROUND

                  1.         The Debtor is a pharmaceutical development company that was incorporated under

       the laws of the State of Florida on March 1, 2010, for the purpose of acquiring, developing, and

       commercializing various intellectual property rights (patents, patent applications, know-how, etc.)

       relating to chemical compounds called ibogaine and noribogaine and other similar or related

       compounds.

                  2.         The Debtor is seeking to proceed with an Investigational New Drug application (an

       “IND”) to the FDA in respect to the drugs noribogaine and ibogaine for the treatment of opioid

       dependence and other indications. The Debtor is ultimately seeking approval of these drugs from

       the FDA in order to market these drugs as a better alternative to methadone and buprenorphine

       treatment for opioid addiction. It is believed that noribogaine has a lower potential for abuse than




AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 2 of 7




       buprenorphine, methadone, and other opioid substitutes in clinical use for detoxification and

       treatment of drug addictions.

                  3.         On April 9, 2018 (“Petition Date”), the Debtor filed a voluntary petition for relief

       under Chapter 11 of the Bankruptcy Code. See ECF 1.

                  4.         During the course of this case, the Debtor obtained authorization to raise up to

       $2,000,000.00 in a secured DIP Facility. The Debtor proceeded to raise the entire $2,000,000.00,

       without which the Debtor would not have been able to survive during this case and continue

       operating post-bankruptcy.

                  5.         Many of the DIP Lenders were also pre-petition shareholders in the Debtor. The

       DIP Lenders unanimously made the determination to forego repayment of their DIP Loans and

       instead accept conversion rights to stock in the reorganized DemeRx pursuant to the terms of the

       DIP Facility and as confirmed in the Debtor’s Plan.

                  6.         On September 14, 2018, the Debtor filed its First Amended Chapter 11 Plan of

       Reorganization [ECF 193] (“Plan”).

                  7.         Class 7 of the Plan consists of the Debtor’s approximately 189 pre-petition

       shareholders. Under the terms of the Plan, Class 7 will receive nothing and all pre-petition shares

       will be stricken consistent with the absolute priority rule set forth in Section 1129(b)(2) of the

       Bankruptcy Code.

                  8.         However, notwithstanding that Class 7 will receive nothing under the Plan, as

       previously stated, numerous members of Class 7 also determined to be DIP Lenders, and indeed,

       Class 7 has voted overwhelmingly to support the Plan.




                                                                            2

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 3 of 7




                  9.         At the time of filing of this Motion, undersigned counsel had received 28 ballots

       from Class 7 pre-petition shareholders. Of those ballots received by undersigned, 26/28 (92.86%)

       of the Class 7 ballots, representing 8,622,889/8,650,389 shares (99.68%), voted to accept the Plan.1

                  10.        However, notwithstanding the overwhelming vote by Class 7 to accept the Plan,

       Section 1126(g) of the Bankruptcy Codes provides that “Notwithstanding any other provision of

       this section, a class is deemed not to have accepted a plan if such plan provides that the claims or

       interests of such class do not entitle the holders of such claims or interests to receive or retain any

       property under the plan on account of such claims or interests.” Accordingly, notwithstanding that

       Class 7 has actually overwhelmingly accepted the Plan, the Code provides that Class 7 is deemed

       to have rejected the Plan.

                  11.        Section 1129(b)(1) of the Bankruptcy Code provides that “if all of the applicable

       requirements of subsection (a) of this section other than paragraph (8)2 are met with respect to a

       plan, the court, on request of the proponent of the plan, shall confirm the plan notwithstanding the

       requirements of such paragraph if the plan does not discriminate unfairly, and is fair and equitable,

       with respect to each class of claims or interests that is impaired under, and has not accepted, the

       plan” and with respect to a class of interests, provides:

                        (i) the plan provides that each holder of an interest of such class receive or retain
                             on account of such interest property of a value, as of the effective date of
                             the plan, equal to the greatest of the allowed amount of any fixed liquidation
                             preference to which such holder is entitled, any fixed redemption price to
                             which such holder is entitled, or the value of such interest; or

                        (ii) the holder of any interest that is junior to the interests of such class will not
                             receive or retain under the plan on account of such junior interest any
                             property.

       1
         Some of the ballots received by undersigned counsel have yet to be entered on the docket by the Clerk. However,
       the ballots appearing on the docket as of the filing of this Motion reflect that 19/21 (90.48%) Class 7 ballots,
       representing 6,084,989/6,112,489 shares (99.55%), voted to accept the plan.
       2
         In order to confirm a plan, Section 1129(b)(8) provides for the acceptance or non-impairment of each class of
       creditors or interests.
                                                                            3

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 4 of 7




       11 U.S.C. § 1129(b)(2)(C) (West).

                  12.        In this case, Class 7 members had the opportunity to participate in the Debtor’s DIP

       Facility and to own stock in the reorganized Debtor post-bankruptcy, and many did. This Chapter

       11 case attempted to salvage a business with no operations and no capital. The company had

       significant liabilities and lacked the expertise to develop its patented molecules. Only with the

       prepetition change in officers and directors, and the DIP Loan approved by this Court, which

       provided for the DIP Lenders to receive stock in the reorganized Debtor, and the striking of pre-

       petition ownership interests, was the Debtor enabled to go forward and revive its mission.

                  13.        The Debtor now proposes to pay Class 1 convenience class unsecured creditors

       50% of the value of their allowed claims up to $21,000, and to pay Class 4 non-convenience class

       unsecured creditors in full over a period of time initially from available funds on the effective date,

       and thereafter from proceeds of a liquidating trust that will be pursuing certain litigation claims,

       and/or from the funding of a future capital raise. The Debtor has worked diligently to propose a

       feasible Plan, but there are no resources available for Class 7. Indeed, a post confirmation future

       capital raise will be necessary to achieve the company’s goals.

                  14.        Accordingly, although Class 7 has overwhelmingly voted to accept the Plan and

       has not rejected the Plan, because they will not receive a distribution as Class 7 interests, nor will

       they retain stock in the reorganized debtor, they are deemed to have rejected the Plan, and the

       Debtor seeks an Order authorizing confirmation of the Plan under Section 1129(b) of the Code.

       See In re Ionosphere Clubs, Inc., 184 B.R. 648, 654 (S.D.N.Y. 1995) (A plan may provide that

       stockholders or other holders of equity interests will receive no distributions under a plan or that

       their interests will be cancelled); In re Martin, 497 B.R. 349 (Bankr. M.D. Fla. 2013) (Chapter 11

       plan may, pursuant to absolute priority rule, satisfy “fair and equitable” requirement by not

                                                                            4

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 5 of 7




       allowing holder of any claim or interest that is junior to claims of dissenting class to receive or

       retain any property on account of such junior claim or interest); In re SunEdison, Inc., 575 B.R.

       220 (Bankr.S.D.N.Y.2017) (Plan providing for no distribution to shareholders where Debtor was

       insolvent when petitions were filed, did not unfairly discriminate against class of equity holders

       given that there was no class with same priority as equity holders, and thus no like class that

       received more favorable treatment); In re Zenith Electronics Corp., 241 B.R. 92 (Bankr. D. Del.

       1999) (0% distribution to be provided to equity holders under plan was in keeping with value of

       their interests, which was nothing based on debtor's value as going concern, and where no class

       junior to prepetition common shareholders was receiving or retaining anything under plan.)

                  WHEREFORE, the Debtor, DemeRx, Inc., respectfully requests that this Court enter an

       Order granting the instant Motion and authorizing confirmation of the Plan notwithstanding the

       striking of all shares and claims of Class 7, and for any other and further relief that this Court

       deems just and proper under these circumstances.

                  Dated: February 21, 2019.

                                                                                  Respectfully submitted,

                                                                                  Aaronson Schantz Beiley P.A.

                                                                                  /s/ Geoffrey S. Aaronson
                                                                                  Geoffrey S. Aaronson, Esq.
                                                                                  Florida Bar No. 349623
                                                                                  gaaronson@aspalaw.com
                                                                                  Samuel J. Capuano, Esq.
                                                                                  Florida Bar No. 90946
                                                                                  scapuano@aspalaw.com
                                                                                  One Biscayne Tower
                                                                                  2 S. Biscayne Blvd., 34th Floor
                                                                                  Miami, Florida 33131
                                                                                  Ph: 786.594.3000
                                                                                  Fax: 305.424.9336
                                                                                  Attorneys for Debtors


                                                                            5

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 6 of 7




                                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on
       February 21, 2019 (1) via email to all creditors and other interested parties on the Electronic Mail
       Notice List below; and (2) via email to all of the Debtor’s pre-petition shareholders and DIP
       Lenders.

                                                                                  /s/ Geoffrey S. Aaronson
                                                                                  Geoffrey S. Aaronson, Esq.

       Electronic Mail Notice List

             •    Geoffrey S. Aaronson gaaronson@aspalaw.com
             •    Samuel J Capuano scapuano@aspalaw.com
             •    David C. Cimo dcimo@cmmlawgroup.com, mmark@cmmlawgroup.com;
                  ekelly@cmmlawgroup.com
             •    Lynn Maynard Gollin lgollin@gordonrees.com, jsoto@gordonrees.com,
                  ghuebscher@gordonrees.com
             •    Jordi Guso jguso@bergersingerman.com, fsellers@bergersingerman.com;
                  efile@bergersingerman.com; efile@ecf.inforuptcy.com
             •    Marilee A Mark mmark@cmmlawgroup.com, ekelly@cmmlawgroup.com
             •    Tamara D McKeown tdmckeown@mckeownpa.com
             •    Ari Newman newmanar@gtlaw.com, crossmann@gtlaw.com; mialitdock@gtlaw.com;
                  miaecfbky@gtlaw.com
             •    Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
             •    Mark J Wolfson mwolfson@foley.com, crowell@foley.com

             •    Advanced Technology Consulting Group swilliams@atcginc.com
             •    Arrow Pharma Services LLC bschinzer@arrowps.net
             •    BG Pharmaceutical Consulting LLC bgpharmacon@gmail.com
             •    Coffey Burlington, PL dfreedman@coffeyburlington.com
             •    Darpo Consulting borje.darpo@icardiac.com
             •    Deborah C. Mash, Ph.D. DCMash@aol.com
             •    Dr. Cynthia Kuhn ckuhn@duke.edu
             •    Foley & Lardner mwolfson@foley.com
             •    Gerald Swiss gswiss@foley.com, jerryswiss53@gmail.com
             •    Michael Karukin, COO mkarukin@yahoo.com
             •    MPI Research, Inc. Robert.Godfrey@crl.com
             •    Philip Sigel philasig@aol.com
             •    Psychogenics Emer.Leahy@psychogenics.com
             •    RGH Pharma Consulting rgvdh@comcast.net
             •    Sagittarius Intellectual Property LLP kjohl@sagittariusip.com
             •    Shaya Yaki Holdings LLC newmanar@gtlaw.com
             •    Steve Gorlin sgorlin@gorlincompanies.com
             •    Thermo Fisher Scientific Inc FKA Patheon Jim.dietz@thermofisher.com
             •    Vault Rooms, Inc (Vroom) karen@v-rooms.com
             •    Womble Bond Dickinson LLP Don.Johnson@wbd-us.com
                                                                            6

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
                           Case 18-14149-RAM                    Doc 249          Filed 02/21/19             Page 7 of 7




             •    Zenith Technologies tak.hung@zenithtechnology.co.nz
             •    ZTR Enterprises, LLC zrike@ztrenterprises.com
             •    Certain Underwriters subs. to Policy NoDOG00404174 ceh@PKSLLP.COM
             •    Charles Koob lgollin@gordonrees.com
             •    Henry Mellon lgollin@gordonrees.com
             •    Earl Clemmons lgollin@gordonrees.com
             •    Bruce Hack lgollin@gordonrees.com
             •    Peter Nejes lgollin@gordonrees.com.com

             •    Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
             •    Holger Weis jguso@bergersingerman.com
             •    Jonathan Gazdak jgazdak@alexandercapitallp.com
             •    Scott Bouchner SBouchner@bpbcpa.com
             •    Michael J. Keller mk@hfk.law
             •    Kolman Kenigsberg kkenigsberg@kwpmc.com
             •    Henry Coleman cosud@erols.com




                                                                            7

AARONSON SCHANTZ BEILEY P.A. | ONE BISCAYNE TOWER | 2 SOUTH BISCAYNE BLVD., 34TH FLOOR | MIAMI, FLORIDA 33131 | PH 786.594.3000 | FAX 305.424.9336
